Citation Nr: 1132213	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty with the United States Marine Corps from September 1955 to June 1956.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed October 1957 Board decision denied service connection for bilateral pes planus.  

2.  Evidence associated with the claims file since the unappealed October 1957 rating decision was not previously submitted to VA and relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral pes planus.

3.  The preponderance of the evidence of record indicates that the Veteran's bilateral pes planus underwent an increase in severity during service.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral pes planus is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Pre-existing bilateral pes planus was aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the request to reopen a claim for entitlement to service connection for bilateral pes planus, because the claim is reopened and service connection granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2010).

New and Material

In a March 1957 decision, the RO denied service connection for bilateral pes planus, finding that the disability pre-existed service and was not aggravated thereby.  The Veteran appealed that decision.  In an October 1957 decision, the Board denied service connection for bilateral pes planus, finding that such disability pre-existed service and was not aggravated thereby because there was only a temporary worsening during service.  The Veteran did not appeal that decision.  The Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2002).  In May 2007, the Veteran requested to reopen his claim of entitlement to service connection for bilateral pes planus.  In a November 2007 rating decision, the RO did not find new and material evidence to reopen the claim because the evidence submitted was not new and did not raise a reasonable possibility of substantiating the claim.  It appears that in the December 2008 and March 2011 supplemental statements of the case, the RO reopened the claim and denied it on the merits.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

Additionally, where the new and material evidence consists of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Furthermore, new and material evidence received prior to the expiration of the appeal period, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the Veteran's claim for entitlement to service connection for bilateral pes planus.  Because the October 1957 Board decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Service connection for a pre-existing disorder may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease is considered aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Evidence of record at the time of the October 1957 Board decision includes reserve service treatment records (STRs) for the period from January 1955 to September 1955; active duty STRs for the period from September 1955 to June 1956; an October 1956 lay statement from the Veteran's mother; a February 1957 VA treatment record; and a March 1957 VA examination.  The reserve service STRs noted pes planus, not considered disabling (NCD).  The active duty service records indicated asymptomatic pes planus upon service entrance, with feet symptoms during service, and eventually a discharge for not meeting the minimum standards for service due to pre-existing pes planus that had not been aggravated by service.  The mother's lay statement was that prior to service, nothing had been wrong with the Veteran's feet, but that afterwards, he complained of pain, walked with a limp, and wore ace bandages.  A February 1957 VA treatment record noted flat feet, severe on the right and moderate on the left.  A March 1957 VA examination diagnosed bilateral pes planus, mostly on the right.  

Evidence submitted after the October 1957 Board decision includes testimony submitted by the Veteran; STRs from his second period of reserve service; private medical records; and VA medical records.  In lay statements of record, to include his Board testimony, the Veteran reported that ever since service discharge, he has had feet symptoms.  He stated that he had no symptoms prior to active duty but that since that time, the symptoms have been present.  In post-active duty reserve service records, the Veteran both denied and reported feet trouble.  In 1966 and 1981 private records, the Veteran reported flat feet and feet trouble.  In VA medical records from 2007 through 2010, the Veteran reported feet pain.  The diagnoses included bilateral pes planus, mild hallux valgus, with slight degenerative joint disease of the first metatarsal phalangeal joint, large plantar calcaneal spurs, pes planus with metatarsalgia, hallux limitus bilateral, and plantar flexed metatarsal heads, bilateral.  

The Board first notes that there were no relevant STRs received that were in existence and not associated with the claims file at the time of the original Board decision.  The Veteran's post-active duty reserve service STRs were not yet in existence in October 1957.  Additionally, no new and material evidence was received prior to the expiration of the appeal period.  Thus, the claim is not reconsidered or reopened on these bases.  See 38 C.F.R. § 3.156(b), (c).  

The Board finds that new and material evidence has been presented.  The evidence, including lay statements and post-active duty medical records, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of whether there was an increase in the severity of the pes planus or a temporary worsening.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The evidence includes lay evidence, presumed credible, that the pes planus was asymptomatic prior to active duty, symptomatic during service, and that the problems have never fully resolved.  Justus, 3 Vet. App. at 513.  Medical records after active duty service discharge demonstrate the presence of feet complaints to the current date and multiple feet diagnoses that may demonstrate worsening of the Veteran's bilateral pes planus.  Furthermore, the evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  In light of the favorable decision below, the Veteran is not prejudiced by consideration of his claim on the merits.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only conditions that are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  Here, the Veteran's September 1955 service entrance examination report noted 3rd degree bilateral pes planus, asymptomatic.  Since this condition was noted upon his enlistment examination, the presumption of soundness does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease is considered aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

This presumption of aggravation is only applicable where the preservice disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Clear and unmistakable evidence is required to rebut the presumption.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

At April and November 2008 RO hearings and at the May 2011 Board hearing, the Veteran reported that he did not have feet problems prior to active duty.  He stated that while in the reserves from January to September 1955, he had no trouble and that he was given boots to wear.  When he was admitted to active duty, he felt that the shoewear he was provided was inadequate - the shoes were too large and did not offer adequate support.  The Veteran reported that his feet began hurting during boot camp, but he was not provided treatment.  Sometime thereafter, he participated in a long march which caused great pain.  The Veteran sought treatment and was provided whirlpool bath treatment and light duty.  He stated that after he was treated, hospitalized, and then discharged from service, the feet problems never went away.  He saw a physician immediately after service, but the condition did not resolve.  He stated that prior to service, there were no problems and that his pain was zero, on a scale of zero to ten.  The Veteran asserted that during service, the pain was an 8 on a scale of zero to ten, where it has remained.  

The Veteran's January 1955 reserve service entrance examination noted normal feet on clinical evaluation.  But in the summary of defects section, the examiner noted pes planus, moderate, NCD.  In an accompanying January 1955 report of medical history, the Veteran denied foot trouble.  A September 1955 active duty entrance examination noted abnormal feet and 3rd degree bilateral pes planus, asymptomatic, NCD.  In a September 1955 report of medical history, the Veteran denied foot trouble.  In October 13 and 25, 1955 STRs, the Veteran reported that his shoes were too large.  He was issued a felt pad.  In a March 14, 1956 STR, the Veteran reported sore feet.  The diagnosis was third degree pes planus.  The Veteran was issued an ace bandage, provided whirlpool bath treatment, and assigned light duty for three days.  He was provided additional whirlpool treatment on March 15 and 16, 1956.  On March 20, he again reported sore feet.  On March 25, the Veteran was referred to the Orthopedic Clinic because the arch supports had failed to relieve his pain.  An April 13, 1956 sick call treatment record noted pes planus.  

A May 1, 1956 consultation report from the Orthopedic Clinic noted that examination demonstrated flat feet with pronation.  There was pain and tenderness on the ventral medial aspect.  The examiner recommended that in view of the history and the physical findings the Veteran should be admitted for survey out of service.  A May 2, 1956 STR noted flatfoot, existed prior to service.  The Veteran reported pain in his feet on marching, and attempts to relieve the symptoms with arch supports, physical therapy, ace bandages, and rest.  The diagnosis was third degree pes planus with pronation.  He was transferred to the U.S. Naval Hospital.

A June 13, 1956 Report of Board of Medical Survey noted that the Veteran was admitted for bilateral flatfoot on May 2nd.  It was noted that the condition was not in the line of duty, existed prior to service, and was not aggravated thereby.  The summary of case history noted that the Veteran had reported upon entrance to the hospital that he had continuous feet pain since a November 1955 seven mile hike.  Examination showed severe pes planus bilaterally.  X-rays showed no abnormality except for flattening of the midtarsal arch.  The Board found that the Veteran did not meet the minimum standards for enlistment or induction and was unfit for further service due to his flatfoot.  

The Veteran's mother submitted an October 1956 statement.  She reported that prior to service, the Veteran did not have anything wrong with his feet.  She stated that when he came home for Christmas the prior year, the Veteran complained that his feet were bothering him.  She stated that the Veteran bought air cushioned shoes with arch support.  She stated that after discharge, he sometimes walked with a limp and wore ace bandages wrapped around his feet and ankles.  

A February 1957 VA treatment record noted flat feet, severe on the right and moderate on the left.  The Veteran wore elastic bandages around the ankle and foot on the left to hold his arch up.  He had arch supports in all of his shoes.  There were no spasms in the feet.  He was provided an ointment to rub in daily.  

A March 1957 VA examination was conducted.  The Veteran reported arch pain after standing all day, noting that the right foot was more painful than the left, which did not bother him too much.  Upon examination, the longitudinal arches were quite low, especially on the right.  There was moderate internal rotation of the astragalus and bulging of the inner border on the right.  There was only a suggestion of it on the left.  The left arch was of fair height.  The feet were not unduly congested.  Upon weight bearing and viewed from below, the imprint of his right foot was quite wide and the left one moderately so.  There was no definite callousing or thickening of the skin.  Dorsiflexion at the ankles was through a very good range.  The diagnosis was bilateral pes planus, mostly on the right.  An x-ray of the right foot showed pes planus and minimal osteoarthritic changes in the proximal portion of the foot.  

In an April 1959 report of medical history for reserve service, the Veteran denied foot trouble.  The accompanying report of medical examination noted normal feet.  In August 1966 private medical records, the Veteran reported flatfeet.  In a January 1979 report of medical history for reserve service, the Veteran denied foot trouble.  The accompanying report of medical examination noted normal feet.  A May 1980 report of medical examination also noted normal feet.  In a May 1980 report of medical history, the Veteran reported feet trouble.  In a 1981 private medical record, he reported foot trouble.  

In an October 2007 VA medical record, the Veteran reported feet pain.  In January, March, and April 2008 VA records, the Veteran reported constant foot pain.  Upon examination, there was no foot swelling or tenderness and no restricted range of motion of foot joints.  In a February 2009 VA record, the Veteran reported chronic foot pain.  In a December 2009 VA record, the Veteran reported bilateral foot pain that was aching and throbbing and had been present for years.  The diagnosis was foot pain with a recommendation to obtain an x-ray.  A subsequent foot x-ray indicated mild hallux valgus, with slight degenerative joint disease of the first metatarsal phalangeal joint, and large plantar calcaneal spurs.  

In January, March, and April 2010 VA medical records, the Veteran reported chronic foot pain.  He reported burning pain and discomfort of the plantar aspect of his feet.  The diagnosis was degenerative joint disease, pes planus with metatarsalgia, hallux limitus bilateral, and bilateral plantar flexed metatarsal heads.  The Veteran followed up with podiatry which found joint space narrowing of the midtarsal joints and degenerative joint disease mid foot.  The treatment prescribed was topical biofreeze, acetaminophen, insoles, and footwear of choice.  

The Board finds that the evidence of record supports service connection for bilateral pes planus, based on aggravation of a pre-existing disorder.  The evidence demonstrates an increase in severity of the Veteran's pes planus during service based on all the evidence regarding the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The September 1955 active duty service entrance examination noted that the Veteran's pes planus was asymptomatic, which is supported by the lack of complaints or treatment in the STRs from the first period of reserve service, including the January 1955 report of medical history in which the Veteran denied foot trouble.  Additionally, the Veteran has provided competent and credible lay testimony, supported by his mother's competent lay testimony, that his feet were asymptomatic prior to that time.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the evidence indicates asymptomatic pes planus prior to active duty.  

But beginning in March 1956, only six months after service entrance, the Veteran's STRs show that he began to report symptoms associated with his pes planus, including soreness, pain, and tenderness.  These symptoms did not subside with treatment and light duty; rather, the Veteran continued to complain of feet pain until he was hospitalized in May 1956.  A June 1956 STR noted no abnormalities, except for flattening of the midtarsal arch.  Ultimately, he was discharged in June 1956 after it was determined that his pes planus was so severe that he was unfit for duty.  Although the Veteran denied feet trouble in reserve service examinations in 1959 and 1979, he also reported feet trouble in a 1957 VA treatment record, a March 1957 VA examination, 1966 and 1981 private records, and a 1980 reserve service report of medical history.  In a February 1957 VA record, he was wearing elastic bandages on his feet and had arch supports in all of his shoes.  At the March 1957 VA examination, he reported continual foot pain, right worse than left.  Additionally, the Veteran has provided competent and credible testimony, including at the Board hearing, that he has continued to have foot pain since service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's lay testimony is supported by the presence of feet complaint in the year after active duty discharge, as demonstrated in the 1957 VA treatment record and examination.  This is persuasive evidence of an increase in the Veteran's preexisting bilateral pes planus during service and directly thereafter.  Accordingly, a presumption of aggravation arises, and the Board must consider whether there is clear and unmistakable evidence to rebut the presumption that the pes planus was aggravated by service.

The Board is unable to find that there is clear and unmistakable evidence that there was no increase in severity during service or that any increase was due to the natural progress of the disease.  Once admitted into service, the Veteran's formerly asymptomatic pes planus became symptomatic.  At the time of service entrance, his pes planus was considered not disabling, but at the time of discharge, the pes planus was severe and rendered the Veteran unfit for duty.  The Veteran has provided competent and credible testimony that his feet became symptomatic during service and that the symptoms never fully resolved.  The sole evidence that the condition did not worsen is the statement by the medical board that the condition preexisted service and was not aggravated thereby and the Veteran's intermittent failure to report symptoms in post-active duty discharge medical records.  But the Veteran also intermittently reported foot symptoms in those medical records.  Regardless, this evidence does not rise to the level of clear and unmistakable.  Thus, the Veteran's bilateral pes planus was aggravated during his active duty service because there was an increase in severity and no clear and unmistakable evidence that this increase was due to the natural progression of the disability.  Service connection is therefore warranted on the basis of aggravation.

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus is reopened; the appeal is granted.

Service connection for bilateral pes planus is granted.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


